DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 5/5/21.   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Allowable Subject Matter
2. 	Claims 1 – 5 and 7 – 21 are allowed.3. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the subset comprising at least two but less than all of the plurality of pressure sensing portions indicate an aggregate weight above a threshold weight, upon determining the pressure sensing mat is occupied, the processor further determines that the subset indicates occupancy by a user standing comprising the processor determining that the subset is associated with locations of the pressure sensing mat that form a first portion and a second portion” in combination with the other limitations presented in claim 1, “the subset comprising at least two but less than all of the plurality of pressure sensing portions, and that the subset indicates an aggregate weight above a threshold weight, upon determining the pressure sensing mat is Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/21/21